DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed June 30, 2020.
Claims 1-23 are pending.
Information Disclosure Statements 
4.	No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
Specification
5.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
6.	Claim 1 recited the limitations of ‘system’ should read as ‘A computer implemented system comprising hardware processor and memory’. Merely indicating system can interpret as software. Claim 18 recited the limitations of ‘A method or providing location specific…comprising’ should read as ‘A computer implemented method comprising hardware processor, providing location specific situational assessment comprising:’ Appropriate correction is required.   
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14 recited the limitations of “adjust weights”. The term “adjust” is an intended use recited in the claim, which does not distinguish the claim limitations from the prior art of record. Further, claim 14 recited the limitations of “optimized for operation within different operational conditions associated with different coverage areas”. The term ‘optimized’ is merely intended use. Also, optimized for operation within different operational conditions associated with different coverage areas is indefinite. What are different operations conditions or different coverage areas as recited in the claim. The limitations are indefinite as it fails to point out what is being described.   
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

9.	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1. 	The system of claims 1-17 and method of claims 18-23 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include system, processing platform.
2.	The limitations are recited in claims 1 and 18 are receive sensing related data from location specific or a respective coverage area of a specific location, an agent application responsive to location specific information within data received from sensors, the agent application deployment includes establishing connectivity between the agent application being deployed etc. The limitations of receive sensing related data from location specific or a respective coverage area of a specific location, an agent application responsive to location specific information within data received from sensors, the agent application deployment includes establishing connectivity between the agent application being deployed is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting a system, processing platform of said system, system resources, nothing in the claim element precludes the step from practically being performed in the mind. Any device/computing system can provide sensor or sensing data. The steps can be done my nominally, insignificantly or can consider as a data gathering performance. Thus, the limitations are directed to abstract mental process and can be performed by human with the hands-on laboratory experience. If a claim limitations, under its 
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites system, processing platform steps. The system, processing platform in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1 and 18 recited additional limitations, such that select from a pool of agent application templates corresponding to the location specific application, an agent application based on selected agent application template which encompasses the user is organizing certain data with communicate with station, platform or system. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- assessment system, controller, processing platform, selecting steps. The assessment system, controller, processing platform, selecting in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does 
Dependent claims 2-14 and 19-23 recite an additional limitation, e.g. sensor feed, neural network, encryption key, authentication, initialization, template type, optimized of operation, interconnection, remove neural network, weights and threshold values of a neural network, entity identified or dynamic information etc., which is also directed to collecting and manipulating of data or organizing human activity and does not amount to significantly more than the abstract idea as indicated.

Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
12.	Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harrison (US 

2016/0132299 A1) in view of Ylonen (US 2015/0222604 A1).

As for claim 1, Harrison teaches a location specific situational assessment system comprising: a sensor interface to receive sensing related data from each of one or more location specific sensors directed towards and acquiring information from a respective coverage area of a 
a processing platform including processing….for running one or more agent applications and an agent application deployment controller, wherein said agent application deployment controller, responsive to location specific information embedded within data received from said one or more sensors, selects from a pool of agent application templates an agent application template corresponding to the location specific information and deployes within said processing platform of said system an agent application based on said selected agent application template (see [0031], mobile computers with instance of application, audio interface communicate with station, [0055]-[0056], templates assigned to location-level, client level, specific application, [0114], [0091], mobile application can be agents, employees, clients, customers, party that operates the platform; Fig. 2, Fig, 4, e.g. deploy a dynamically configurable mobile application and customized configuration templates for the mobile application);
and wherein agent application deployment within said processing platform includes establishing data connectivity between the agent application being deployed and one or more system….(see Fig. 4, deploy mobile application, [0108], computer connects to network or other computers/mobile devices perform functionality, [0121], [0134]).
Harrison teaches the claimed invention but does not explicitly teach the limitations of one or more system resources. In the same field of endeavor, Ylonen teaches one or more system resources (see Ylonen, [0190], computing systems and resources).
Harrison and Ylonen both references teach features that are directed to analogous art and they are from the same field of endeavor, such as machine learning operations with receive, analyze, record sensor data activity with applications.  

As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a method claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ylonen’s teaching to Harrison's system to manage automated access between user accounts on devices or hosts in a computer network. Hence, provide an efficient and secure access between computers. Automatically authorized connections with commands useful for analyzing and sorting existing connections, reveals which application using an authorization, reduces cost of deployment project (see Ylonen, [0028]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein said system resources with which connectivity is established is selected from the group consisting of: (a) a sensor feed; (b) another agent application running on the computing platform; (c) system data storage; and (d) a neural network (see Harrison, [0031], machine-code enable to particular configuration, [0114], [0055]-[0056]).

	Harrison and Ylonen teach:
 wherein access to one or more of said systems resources is secured and establishing connectivity between the agent application being deployed and one or more system resources includes: (a) encryption key management; (b) providing an encryption key to the to be deployed agent application; (c) providing authentication credentials to the to be deployed agent application; (d) providing an encryption key to the resources to be accessed; (e) providing authentication credentials to the resources to be accessed (see Harrison, [0053], [0066], [0112]; Also see Ylonen, [0030], [0190]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
further comprising an initialization module to, upon initialization of said system, cause said deployment controller to deploy one or more agent applications by default (see Harrison, [0060], [0114]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
further comprising a condition monitoring module to monitor one or more sensors feeds and to trigger said deployment controller to deploy one or more specific agent applications trained for a coverage area associated with the monitored one or more sensor feeds based on 
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein said pool of agent applications templates includes two or more templates of differing template types, wherein each template type is associated with a set of one or more functions performed by an agent application based on the template type (see Harrison, [0055]-[0056]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein two or more templates of the same template type are each configured to produce agent applications performing the same or similar functions and optimized for operation within different operational conditions associated with different coverage areas (see Harrison, [0055]-[0056]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein at least one of the agent application templates includes or is associated with deployment instructions for use by said deployment controller to deploy an agent application based on the at least one template (see Harrison, [0008], [0055]).

	Harrison and Ylonen teach:
further comprising a neural network manager and wherein at least one of the agent application templates includes or is associated with agent deployment instructions which include instructions for interconnection of an agent application with one or more neural networks (see Harrison, [0008], [0052], [0118]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
 wherein deployment instructions including instructions for interconnection to a neural network trigger said neural network manager to: (a) instance a new neural network based on a neural network template; (b) interconnect the respective agent application to an existing agent application; and (c) modify an existing neural network (see Harrison, [0042], [0062], [0080], [0118]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein said neural network manager deploys each of the one or more new neural networks pretrained for a specific respective task based on information contained in respective corresponding neural network templates (see Harrison, [0031], [0033]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:

 further comprising a neural network operating environment or bank where one or more instanced neural networks operates to receive sensor data from one or more sensor feeds or from one or more agent applications (see Harrison, [0031], [0055]-[0056]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein said neural network manager is configured to instance, modify, interconnect or remove a neural network from said neural network operating environment or bank (see Harrison, [0031], [0055]-[0056], [0118]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein said neural network manager is further configured to adjust weights and threshold values within an instanced neural network based on operational feedback during operation of said system (see Harrison, abstract, [0056], [0119]; Also see Ylonen, [0133], [0141], [0155]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
 wherein said agent application deployment controller also manages deployed agent applications and reconfigures or replaces deployed agent applications based on: (a) detected changes in an operational condition within one or more coverage areas within the location being 
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
  wherein deployed agent application reconfiguration optimizes agent application operation for one or more coverage areas of said agent application by updating location specific data within a data store of the system accesses by said agent application (see Harrison, [0051], [0121]).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Harrison and Ylonen teach:
wherein the location specific data includes: (a) location specific entity characterization information; (b) location specific entity role information; (c) location specific entity identification information; and (d) location specific entity dynamics information (see Harrison, [0060], [0090], [0108], [0121]).
Claims 19-23 are corresponds in scope to claims 2, 3, 5, 6 and 7 and are similarly rejected. 
Prior Arts
13. 	US 9,577,91 B1 teaches receive, process and dispatch probes amongst the agents, each agent comprising one or more probe queues operative to receive and hold probes for processing by the agent, at least one task to be performed by the agent, wherein probes traverse the computing network in accordance with a defined path consisting of an ordered sequence of 
US 2015/0347096 A1 teaches developing and deploying model software packages made up of interconnected working nodes derived by modifying copies of a generic template node. A generic template node comprises: a plurality of definable input and output channels; at least one modifiable process routine capable of executing instructions for integrating into the generic node at least one of, (i) a custom process, (ii) a canned common function, e.g., Sum and/or Average, and (iii) a third-party software package; a setup routine; and a plurality of definable output channels ([0005]).
CN 113590169A teaches management server and the application virtual machine instance deploy the application agent on the application virtual machine instance according to the application agent deployment instruction set and start the application agent. The method and the device for deploying the application agents can improve the efficiency of deploying various application agents (abstract).
US 20070222585, US 20070044539, US 8274377, US 20080258880, US 20030172368, US 20070112574, US 8725667, US 6292830, US 20140337733, US 9536056, these references also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
14.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
c.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154        
3/10/22